On Application for Rehearing.
The opinion of the court was delivered by
Watkins, J.
Our decree reversed the judgment rejecting plaintiff’s demand for damages, and remanded the cause to the lower court, with directions, that it admit and consider the evidence of the plaintiff’s *623wife, which had been rejected on the ground that same was inadmissible in view of the fact that the suit was brought by the husband— the wife having been the one for injury to whom the suit was insti.tuted.
The point of objection made and sustained in the District Oourt was that, under Revised Oivil Code, 2281, the wife was not competent to testify for or against her husband.
But the legislature of 1898 so amended that article as to make it ■ conclude as follows, viz.:
“Provided, further, that in all civil suits for damages, instituted by '“the husband for, or on account of personal injuries sustained or ' “suffered by his wife, the wife shall be a competent witness.”
Section 1 of Act 190 of 1898.
Our opinion held that that “law is entirely remedial, and affects none of the vested rights of any one.” Citing Baldwin vs. Bennett, 6th Rob., 309.
This conclusion was not hastily reached, but after the most mature ■deliberation.
The present contention of defendant’s counsel is that, as the statute was enacted subsequent to the rendition of judgment in his favor in the District Court, the interpretation now given it has the effect of divesting a vested right of property he acquired therein.
But the accepted canon of construction of retroactive laws, or those to which a retrospective effect is given, is that “whatever relates to the '“manner of conducting and trying a suit is always within the control “of the legislature, who can, at any time, malee any change or modification they may think conducive to the public good, and a proper “administration of justice in our courts,” etc.
In our opinion this statute furnishes an apt illustration of that .rule, and that our decree was a proper one.
Rehearing refused.